t c memo united_states tax_court karen cooley petitioner v commissioner of internal revenue respondent docket no filed date joe alfred izen jr for petitioner susan m fenner for respondent memorandum opinion kroupa judge this case is before the court on petitioner’s motion for litigation costs and expenses under sec_7430 we are asked to decide whether 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent’s administrative and litigation positions were substantially justified we hold that they were background we summarize the factual and procedural background to rule on the motion petitioner resided in texas when she filed the petition in petitioner married joe alfred izen jr who is also petitioner’s counsel of record in this case texas was a community_property_state at all relevant times the couple entered into a partition agreement in which they recorded in harris county texas they agreed that any income earned would be the separate_property of the spouse earning the income in petitioner and mr izen each had earned_income petitioner filed an individual_income_tax_return for claiming married_filing_separately status petitioner reported her income only respondent examined petitioner’s tax_return for respondent concluded that petitioner had failed to report half of her husband’s income for respondent increased petitioner’s taxable_income by that amount mr izen represented petitioner during the examination petitioner argued there was no community_property for because the couple had entered into the partition agreement petitioner told the revenue_agent to examine public records to confirm the partition agreement’s existence petitioner never produced however a copy of the partition agreement to respondent during the examination respondent later issued petitioner a deficiency_notice determining a deficiency and imposing an accuracy-related_penalty petitioner timely filed a petition with this court petitioner asserted in the petition that the couple had entered into the partition agreement respondent requested additional time to answer the petition to obtain the partition agreement from petitioner on the very same day petitioner’s counsel sent the partition agreement to respondent by facsimile respondent conceded the deficiency determination in his answer petitioner thereafter filed a motion for litigation costs and expenses petitioner’s purported costs were primarily incurred during the administrative_proceeding accordingly we interpret it as a motion for administrative costs as well as litigation costs respondent opposes the motion discussion we now address whether petitioner is entitled to an award for costs petitioner argues that we should award costs because respondent’s positions were unsupported by fact or law petitioner contends respondent ignored the partition agreement’s effect until after she filed the petition respondent asserts that his administrative position was substantially justified because petitioner failed to provide the partition agreement to support her assertion he also contends that his litigation position was substantially justified because he conceded the issue in his answer we agree with respondent i requirements for an award of costs we now turn to the requirements for an award of costs under sec_7430 a taxpayer who is a prevailing_party in any administrative or court_proceeding brought by or against the united_states to recover reasonable costs incurred by him or her in connection with such proceedings may recover reasonable administrative and litigation costs see sec_7430 and the taxpayer is the prevailing_party when he or she substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues his or her net_worth does not exceed certain limits and the commissioner’s position in the proceeding was not substantially justified sec_7430 the taxpayer generally has the burden of demonstrating he or she meets the requirements of sec_7430 rule e the commissioner has the burden however of proving that his position was substantially justified id we will decide petitioner’s motion on the basis of the parties’ filings and attached exhibits see rule a ii whether respondent’s position was substantially justified respondent does not dispute that petitioner substantially prevailed with respect to the amount in controversy or that she satisfied the net_worth requirement we need to evaluate only whether respondent’s positions were substantially justified see sec_7430 we consider respondent’s position first in the administrative_proceeding and then in the court_proceeding sec_7430 and b 108_tc_430 here respondent asserted his administrative position in the deficiency_notice see sec_7430 he then advanced a different position in the court_proceeding in his answer see 123_tc_202 maggie mgmt co v commissioner t c pincite respondent’s positions are substantially justified if they have a reasonable basis in both law and fact see maggie mgmt co v commissioner t c pincite the commissioner’s concession does not necessarily establish that his position was unreasonable see 931_f2d_1044 5th cir we evaluate the facts available to the commissioner and relevant legal precedents that formed the basis for the positions maggie mgmt co v commissioner t c pincite citing 55_f3d_189 5th cir aff’g tcmemo_1994_182 and 85_tc_927 we consider whether the taxpayer provided all relevant available information and legal arguments before the commissioner asserted his position corson v commissioner t c pincite citing sec_301_7430-5 proced admin regs the court_of_appeals for the fifth circuit has held that the commissioner’s position was not substantially justified when a taxpayer timely provided significant evidence to the commissioner that demonstrated his factual conclusions were incorrect see 36_f3d_1361 5th cir rev’g tcmemo_1993_ petitioner argues that respondent’s administrative position was unreasonable because respondent did not follow the lead petitioner provided to search public records for the partition agreement respondent counters that his administrative position was reasonable because petitioner did not rebut the community_property presumption by providing the agreement we agree with respondent respondent asserted in the deficiency_notice his administrative position that petitioner was obligated to report half of her husband’s income for married individuals domiciled in a community_property_state who do not elect to file a joint federal_income_tax return generally must report half of the total community income earned 403_us_190 sec_1_66-1 income_tax regs it is undisputed that petitioner and mr izen were married and lived in a community_property jurisdiction petitioner never provided the partition agreement during the administrative_proceeding to rebut the community_property presumption nor has she explained why she did not provide it to respondent we find that petitioner failed to provide all relevant evidence to corroborate her assertion petitioner’s conduct in this matter shows a pattern of not providing all relevant information in a timely manner see cooley v commissioner tcmemo_2012_164 wl at ms cooley’s slow reveal of documentation is a textbook example of not presenting all relevant information 2we have found the commissioner’s position to be substantially justified when he has reviewed public records see estate of spear v commissioner tcmemo_1997_366 aff’d without published opinion 178_f3d_1280 3d cir we do not find that he acted unreasonably in this circumstance however by not searching public records here the factual record supported the presumption that ms cooley had community_income in under her control we hold that respondent’s administrative position had a reasonable basis in fact and law we also consider whether respondent’s position in the judicial proceeding was substantially justified petitioner advanced the same factual assertion in her petition respondent requested more time to answer so that he could obtain the partition agreement from petitioner petitioner provided the partition agreement to respondent at that time respondent determined that petitioner’s assertion was factually supported and conceded the issue in his answer respondent’s litigation position asserted in his answer was legally and factually supported 3ms cooley filed a petition in an earlier case at docket no 8639-09l and mr izen also was counsel of record in that case the commissioner determined that ms cooley had underpaid her tax and intended to levy upon her property ms cooley asserted that she had paid her tax_liability she did not provide all relevant documentation to substantiate that assertion however during the administrative process the document substantiating her position was provided at the branerton_conference after she filed a petition with this court see 61_tc_691 the commissioner conceded the issue at that point ms cooley moved for approximately dollar_figure in costs we ultimately denied the motion see cooley v commissioner tcmemo_2012_164 we held that the commissioner had demonstrated that his position was substantially justified because ms cooley had not provided all relevant documentation we also concluded that ms cooley had not demonstrated that she actually incurred those costs while we do not fully address that issue here we would reach the same conclusion we conclude that respondent’s administrative and judicial positions were substantially justified accordingly petitioner is not entitled to an award of costs under sec_7430 we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
